Citation Nr: 1340810	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  12-13 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left knee disability, to include retropatellar pain syndrome and as secondary to the service-connected right knee degenerative joint disease, status post anterior cruciate ligament repair, or the service-connected right ankle posterior tibial tendon insufficiency.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1989 to November 1989.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri which denied the benefit sought on appeal.  The RO has denied the claim of service connection for retropatellar pain syndrome of the left knee; however, the Board has broadened the claim under Clemons v. Shinseki, 23 Vet. App. 1 (2009) based on the evidence of record.  See October 2010 claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a September 2011 VA treatment record, the Veteran indicated that she recently filed for Social Security disability benefits.  These records need to be associated with the file.

The Veteran was afforded a VA medical examination in December 2010 that was inadequate as the examiner did not address direct service connection and aggravation.  Under the duty to assist, the Veteran should be afforded a new VA medical examination to determine the nature and etiology of the left knee disability, to include retropatellar pain syndrome and as secondary to the service-connected right knee degenerative joint disease, status post anterior cruciate ligament repair, or the service-connected right ankle posterior tibial tendon insufficiency.    

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that she provide information as to any outstanding records.  She should be asked to authorize the release of any outstanding pertinent non-VA medical records.  Associate any records obtained with the Veteran's claims folder or Virtual VA/VBMS records.

2. Obtain VA treatment records dating from May 2012.

3. Request, directly from the Social Security Administration, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. 

4. If, after making reasonable efforts to obtain any outstanding non-Federal records the AMC is unable to secure same or if after continued efforts to obtain Federal records the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

5. After completing the above development, schedule the Veteran for a VA medical examination to determine the nature and etiology of the left knee disability, to include retropatellar pain syndrome and as secondary to the service-connected right knee degenerative joint disease, status post anterior cruciate ligament repair, or the service-connected right ankle posterior tibial tendon insufficiency.    
.  

Make the claims file available to the examiner for review of the case.  The examiner should note in the examination report that this case review took place.  

The examiner is asked to opine on the following:

(a) whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the Veteran's left knee disability began in or is related to military service.  

(b) whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the Veteran's left knee disability was caused by the Veteran's service-connected right knee degenerative joint disease, status post anterior cruciate ligament repair, or the service-connected right ankle posterior tibial tendon insufficiency, to include an altered gait resulting therefrom.    

(c) whether it more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the Veteran's left knee disability was aggravated (i.e., worsened) by the Veteran's service-connected right knee degenerative joint disease, status post anterior cruciate ligament repair, or the service-connected right ankle posterior tibial tendon insufficiency, to include an altered gait resulting therefrom, beyond the natural progress.  

If aggravation is found, the examiner should address the following medical issues: 

(1) the baseline manifestations of the Veteran's left knee disability, to include retropatellar pain syndrome, found prior to aggravation; and 

(2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected right knee degenerative joint disease, status post anterior cruciate ligament repair.  

The examiner's attention is directed to the following:  

(a) the Veteran's contention that when she injured her right knee in service she also injured her left side, specifically her left knee.  See June 2011 notice of disagreement; August 2012 representative statement.

(b) the Veteran's contention, through her representative, that her service-connected right knee disability changed her gait and has led to her left knee pain.  See August 2012 representative statement.  

(c) the Veteran's report that she was treated for her left knee in service and that her condition has continued since service.  See May 2012 Form 9 Appeal and a December 2010 VA treatment record on Virtual VA.

(d) the Veteran's report that when her service-connected right knee disability is symptomatic, she has been observed to limp on the right.  See December 2010 VA examination.  Also, a May 2012 VA treatment record on Virtual VA noted that the Veteran limped on her right ankle and the January 2012 VA examination of the right ankle that found altered weightbearing due to the Veteran favoring the service-connected right knee.  

(e) the Veteran's competent reports and treatment for low back pain.  See for example VA treatment records from May 2011 to May 2012 on Virtual VA.  

The examiner's opinion should be based on the results of the examination, a review of the evidence of record, and sound medical principles.  The examiner should provide complete rationale for all opinions expressed.  

The examiner is advised that the Veteran is competent to report her symptoms and history.  

6. After completing the development and conducting any additional development that is deemed warranted, readjudicate the claim on appeal.  If the benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


